T. Rowe Price U.S. Bond Enhanced Index Fund (formerly T. Rowe Price U.S. Bond Index Fund) Supplement to Prospectus dated March 1, The T. Rowe Price U.S. Bond Index Fund has changed its name to the T. Rowe Price U.S. Bond Enhanced Index Fund. Accordingly, all references in the prospectus to the U.S. Bond Index Fund are replaced by reference to the U.S. Bond Enhanced Index Fund. On page 1, the fund’s “Investment Objective” is revised as follows: The fund seeks to provide a total return that matches or incrementally exceeds the performance of the U.S. investment-grade bond market. On pages 2–3, the fund’s “Principal Investment Strategies” are replaced with the following: The fund’s overall investment strategy is to match or incrementally exceed the total return of the U.S. investment-grade bond market by using the Barclays Capital U.S. Aggregate Index as its benchmark index. Substantially all fund assets will be invested in a range of bonds specifically represented in the Barclays Capital U.S. Aggregate Index. The Barclays Capital U.S. Aggregate Index typically includes more than 6,000 investment-grade, fixed income securities with intermediate- to long-term maturities. The maturity range of the index was 5.49 to 7.54 years for the last five years ended December 31, 2010, although it will vary with market conditions. While the fund’s portfolio is structured to have similar overall characteristics to the fund’s benchmark index, the portfolio manager may adjust certain holdings in relation to their weighting in the index and use other investment strategies in an attempt to generate a modest amount of outperformance over the index. The portfolio manager evaluates specific traits and sectors within the fund’s benchmark index and, within each broad segment of the index (such as corporate bonds, U.S. government securities, and asset- and mortgage-backed securities), selects a set of U.S. dollar-denominated bonds that represents key benchmark traits. The most important of these traits are interest rate sensitivity, credit quality, and sector diversification, although other characteristics may be considered.
